UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 05-6118



In re:   MARTELL WHITAKER,




                                                         Petitioner.




          On Petition for Writ of Mandamus. (CA-01-3207)


Submitted:   March 11, 2005                 Decided:   April 5, 2005


Before MOTZ, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Martell Whitaker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Martell Whitaker filed a petition for writ of mandamus

alleging undue delay by the district court in ruling on his motion

for   reconsideration   of   that   court’s   order   denying   relief   on

Whitaker’s 28 U.S.C. § 2255 (2000) motion.            The district court

ruled on the motion on February 3, 2005. Accordingly, the mandamus

petition is now moot. Therefore, although we grant Whitaker’s

motion to proceed in forma pauperis, we deny the petition for

mandamus relief.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

The motion to expedite consideration of this petition is denied as

moot.



                                                         PETITION DENIED




                                    - 2 -